EXHIBIT 23(d)(2) Investment Advisory Agreement Re: NRM Investment Company (the “Account”) The undersigned (“Client”) hereby employs Haverford Financial Services, Inc. (“Haverford”) as investment manager for the Account. Haverford agrees to serve in that capacity under the following terms and conditions: 1. Authority – Haverford shall have full power to direct, manage, and change the investment and reinvestment of the assets in the Account, the proceeds thereof, and any additions thereto, and to take other action with respect to such assets, all without prior consultation with Client, in accordance with the Client’s investment objectives, guidelines, and/or restrictions as identified in Schedule A and as the Client may, from time to time, furnish Haverford in writing. In providing all services hereunder, Haverford is entitled to rely on the financial information and other information provided by Client without any duty or obligation to investigate the accuracy or completeness of the information. Haverford does not guarantee the investment performance of any of the investments in the Account. The Financial Advisor/Consultant who facilitated the introduction to Haverford shall assist Client in completing the investment Policy and Guidelines, which is used to define Client’s investment objectives, strategies and investment restrictions, if any, Client’s responses to the Investment Policy and Guidelines will be relied upon by Haverford to invest Client’s account. Client’s Financial Advisor/Consultant shall accept from you inquiries about your Account and coordinate the provision of responses to Client and will be responsible for providing Client with all Account documents, disclosures and other necessary documents. Client’s Financial Advisor/Consultant will contact Client at least annually to inquire whether anything has changed in Client’s financial circumstances or investment objectives that might affect the manner in which Account assets are managed. The Financial Advisor/Consultant shall convey material updated information obtained from these annual contacts to Haverford. 2. Custody – The Custodian specified by Client in Schedule A (“Custodian”) shall retain possession of, and have complete custodial responsibility for, the assets managed by Haverford for Client’s Account.
